DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 10-12, 14, and 27-35 are pending in this action. Claims 3, 5-9, 13, and 15-26 have been cancelled. No new claims been added. Claims 1-2, 4, 10-12, 14, and 27-35 have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 10-12, 14 and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant does not specifically exclude N-acetylated oligosaccharides.  N-acetylated oligosaccharides are optional.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, 14 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas et al. (WO 2013/057049 A1) in view of Fichot et al. (USPGPub 2010/0233129 A1) for the reasons set forth in rejecting the claims in the last Office action.  
With respect to claims 1, 2, 12 and 14, Garcia-Rodenas et al. teach a method of administering a nutritional composition comprising a mixture of oligosaccharides containing at least one sialylated oligosaccharide, selected from the group comprising NeuAca2,3Gal31,4Glc (= 3'-sialyllactose) and NeuAca2,6Gal31,4Glc (= 6'- sialyllactose), wherein the composition is effective in brain growth, cognitive, and psychomotor development (page 2, lines 22-33; page 6, lines 1-5 and 10-12). Preferably, the sialylated oligosaccharide comprises both 3'-sialyllactose and 6'- sialyllactose, wherein the ratio between 3'-sialyllactose and 6'- sialyllactose lies preferably between 5:1 and 1:2 (page 8, lines 16-20). The composition is administered to infants (mammals), who were born preterm, or with low-birth weight (LBW), or experienced intrauterine growth retardation, or who suffered from growth stunting 
Applicant teaches the use of N-acetylated oligosaccharides (specification, page 48).
Moreover, given that Garcia-Rodenas et al. teach administering the above composition to preterm infants who were born at less than 37 weeks gestational age or to infants in order to combat stunted growth (page 4, lines 1-2), it would have been obvious to administer during the first two weeks after birth. 
In addition, Garcia-Rodenas et al. a product for preterm feeding, such as a preterm infant formula, which can be used before the weaning period and during the hospital stay (page 11, lines 16-20 and 33-34). Thus, it is further obvious to administer the composition during the first two weeks after birth.  In addition to being a preterm infant formula, Garcia-Rodenas et al. also teach using the composition as a starter infant formula which is intended for particular nutritional use by infants during the first four months of life (page 4, lines 25-26; page 11, lines 16-18). Therefore, it would have also been obvious to administer the composition from the first two weeks after birth up to 4 months after birth, which overlaps with the claimed range of “first two weeks after birth up to 2 months after birth”. 
However Garcia-Rodenas et al. fail to expressly disclose wherein the composition comprising 3'-sialyllactose and 6'- sialyllactose is administered in an amount effective to provide from 150mg to 170mg of total sialyllactose per kg body weight per day during the first two week after birth and wherein the composition comprising 3'-sialyllactose and 6'- sialyllactose is administered in an amount effective to provide from 120mg to 140mg of total sialyllactose per kg body weight per day from the first two weeks after birth up to 2 months after birth. 

Moreover, Fichot et al. teach an example of an infant formula that is administered to infants wherein the composition comprises 200 mg/L of 3'-sialyllactose and 40 mg/L 6'-sialyllactose (Example 1, [0051]). 
Fichot et al. also disclose that the compositions can be administered per day [0049].
Both Garcia-Rodenas et al. and Fichot et al. teach administering compositions comprising 3'-sialyllactose and 6'- sialyllactose in the same ratio to infants under the age of 12 months. Given that Garcia-Rodenas et al. teach administering the sialyllactose composition to infants, specifically preterm infants, for use in brain growth and/or cognitive and/or psychomotor development and given that Fichot et al. teach administering similar compositions to infants daily, one having ordinary skill in the art would have been motivated to administer the composition of Garcia-Rodenas et al. which provides both 3'-sialyllactose and 6'- sialyllactose daily as suggested by Fichot et al. Furthermore, given that both Garcia-Rodenas et al. and Fichot et al. teach administering infant compositions comprising 3'-sialyllactose and 6'- sialyllactose, it would have been obvious to administer the 3'-sialyllactose and 6'- sialyllactose in the infant composition of Garcia-Rodenas et al. in similar concentrations to that of the infant formula composition of Fichot et al. This is because Fichot et al. clearly demonstrate that these were suitable concentrations for administering to infants at the time of filing. 

Regarding claim 4, Garcia-Rodenas et al. as modified by Fichot et al. teach the method as recited above with respect to claim 1. In addition, Fichot et al. teach an example of an infant formula that is administered to infants wherein the composition comprises 200 mg/L of 3'-sialyllactose and 40 mg/L 6'-sialyllactose (Example 1, [0051]). Thus, Fichot et al. teach 3'-sialyllactose and 6'-sialyllactose in an amount of 240 mg of total sialyllactose per L of the infant formula. It would have been obvious to administer the 3'-sialyllactose and 6'- sialyllactose in the composition of the modified Garcia-Rodenas et al. in an amount of 240 mg of total sialyllactose per L of the infant formula, since Fichot et al. teach that this was a suitable amount for infant formula compositions. 
Regarding claims 10-11, Garcia-Rodenas et al. as modified by Fichot et al. teach the method of administering the composition as recited above with respect to claim 1. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01)
	Regarding claims 27-30, Garcia-Rodenas et al. as modified by Fichot et al. teach the method of administering the composition to preterm infants as recited above with respect to claim 1. 
	Although Garcia-Rodenas et al. as modified by Fichot et al. fail to expressly disclose the concentrations as recited in claims 27-28 with respect to total sialyllactose per kg body weight per day and 29-30 with respect to Neu5Ac per kg body weight per day, one of ordinary skill in the art would have been capable of adjusting the concentrations of both 3'-sialyllactose and 6'- sialyllactose based on factors such as the age, the size, weight, and even the health/nutritional needs. For instance, it would have been obvious to adjust the concentrations of both 3'-sialyllactose and 6'- sialyllactose as the infant grows and gets older. One of ordinary skill in the art would understand that the concentrations of 3'-sialyllactose and 6'- sialyllactose as well as the other components in the composition vary according to the individual for which the composition is being administered. Therefore, the respective claimed amounts are merely obvious variants of the prior art. 
	Regarding claims 31-32, Garcia-Rodenas et al. as modified by Fichot et al. teach a method of administering a nutritional composition comprising sialylated oligosaccharide including 3'-sialyllactose and 6'- sialyllactose to an infant, such as a preterm infant, as recited above with respect to claim 1. As previously disclosed, the sialylated oligosaccharide comprises both 3'-sialyllactose and 6'- sialyllactose, wherein the ratio between 3'-sialyllactose and 6'- sialyllactose lies preferably between 5:1 and 1: (page 
	Regarding claim 33, Garcia-Rodenas et al. teach that the composition as recited in claim 1 can be used as a human milk fortifier, which serves as a supplement to increase the calories, protein, minerals, and vitamins in breast milk fed to preterm infants or infants with low birth weight (page 4, lines 17-19; page 11, lines 16-21). The reference also teaches that the composition can be used as a supplement for preterm infants, wherein the supplement can be added in a product acceptable to the consumer such as human milk (page 16, lines 1-7). Furthermore, Garcia-Rodenas et al. disclose that supplement may also contain organic or inorganic carrier material (page 16, lines 9-12). Thus, Garcia-Rodenas et al. teach adding supplements such as carriers to human breast milk as claimed. 
	Regarding claims 34-35, Garcia-Rodenas et al. as modified by Fichot et al. teach the method of administering the nutritional composition for preterm infants as recited above with respect to claim 1. In addition, Garcia-Rodenas et al. teach that the nutritional composition, which can be administered to infants, comprises a protein source (page 5, line 9; page 12, line 27; page 14, lines 8-10). Similarly, Fichot et al. disclose an example of a composition of an infant formula comprising 3'-sialyllactose and 6'- sialyllactose as well as a protein content which is 1.83 g/100kcal (Example 1). It would have been obvious to include the source of protein in the infant nutritional formula of Garcia-Rodenas et al. in the amount suggested by Fichot et al., because Fichot et al. teach compositions comprising both 3'-sialyllactose and 6'- sialyllactose as well as protein that are suitable for administering to infants. Further regarding claim 35, [a] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)

Response to Arguments

Applicant argues that the claimed invention does not contain N-acetylated oligosaccharide and that the claimed invention provides for unexpected results.
Applicant teaches the use of N-acetylated oligosaccharides (specification, page 48).  N-acetylated oligosaccharides are conventional in the art.  The use or nonuse is well-within the skill of the art.  Applicant has not established unexpected results for the claimed invention.
The declaration under 37 CFR 1.132 filed December 1, 2021 is insufficient to overcome the rejection of claims 1-2, 4, 10-12, 14, and 27-35 based upon the prior art rejection as set forth in the last Office action because:  the showing is not commensurate in scope with the claims.
All of declaration points are directed to the presence of N-acetylated oligosaccharides in the prior art.  Applicant teaches N-acetylated oligosaccharides as optional components.  Applicant has not established that the claimed invention provides for unexpected results.
It is the examiner’s stance that one of ordinary skill in the art would understand that infant nutritional needs change throughout their growth and development. Therefore, where Garcia-Rodenas in view of Fichot teach the daily administration of a composition, which can be in the form of a preterm infant formula administered during the hospital stay and a starter infant formula intended for using during the first four months of life, and wherein the composition is administered to achieve the desired effect in an individual, the prior art reasonably suggests differentiating the composition administered during the first two weeks after birth and the composition administered from the first two weeks after birth up to 2 months. 
	Regarding the specifically claimed concentration ranges during the two different time periods, it is also the examiner’s stance that because the modified Garcia-Rodenas suggests varying the composition comprising the 3'-sialyllactose and 6'- sialyllactose to be suitable for infants at various 
.	The examiner maintains the stance that because the prior art, particularly Garcia-Rodenas teaches using the composition comprising 3'-sialyllactose and 6'- sialyllactose to promote brain growth and cognitive or psychomotor development at various stages in the infants development, including while in the hospital and after discharge, as well as wherein the composition is administered to achieve a desired effect, one having ordinary skill in the art would have sufficient motivation to adjust the concentrations of the ingredients within the composition, which include 3'-sialyllactose and 6'- sialyllactose, depending on the desired effect. 
	Furthermore, it cannot be ignored that Garcia-Rodenas teaches that the sialylated oligosaccharide in the composition comprises both 3'-sialyllactose and 6'- sialyllactose, wherein the ratio between 3'-sialyllactose and 6'- sialyllactose lies preferably between 5:1 and 1:2 (page 8, lines 16-20), which is within the respective claimed range. However, the information provided about the study fails to disclose the exact composition of the blend similar to the one described in example D1 (mixture of Garcia-Rodenas). 
	Applicant is using known components for their art-recognized function to obtain no more than expected results.  In the absence of a convincing showing of unexpected results it is not seen how the claimed invention differs from the combined teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
February 17, 2022